Case: 08-40979 Document: 00511315424 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-40979
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CRAIG LAMARIO MOSLEY,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:98-CR-14-18


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Craig Lamario Mosley, federal prisoner # 21362-009, was convicted of
conspiracy to possess a controlled substance with intent to distribute and
received the statutory minimum sentence of 240 months. He now appeals the
district court’s denial of his motion for a sentence reduction pursuant to 18
U.S.C. § 3582(c)(2) based on amendments to the Sentencing Guidelines
governing crack cocaine. The Government has moved for summary affirmance
or, in the alternative, for an extension of time to file a brief.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-40979 Document: 00511315424 Page: 2 Date Filed: 12/08/2010

                                 No. 08-40979

      Because Mosley was sentenced to a mandatory statutory minimum, the
district court lacked authority to grant a reduction under § 3582(c)(2). See
United States v. Carter, 595 F.3d 575, 579-81 (5th Cir. 2010); U.S.S.G. § 1B1.10,
comment (n.1(A)). Mosley’s reliance on the principles set forth in United States
v. Booker, 543 U.S. 220 (2005), is without merit; Booker is inapplicable to a
§ 3582(c)(2) proceeding. See Dillon v. United States, 130 S. Ct. 2683, 2691-94
(2010).
      The motion for summary affirmance is GRANTED, the judgment of the
district court is AFFIRMED, and the Government’s alternative motion for an
extension of time is DENIED as unnecessary.




                                       2